DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
The indented clause, “determining...”, ends with a period, even though it is not the end of the claim.  Examiner assumes this is a minor typographical error and has interpreted and suggests amending to replace it with a semicolon.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Examiner considers the claims to recite patent-eligible subject matter, at least because they integrate any abstract ideas into the practical application of tracking tool calibration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-7, 9-10, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pape et al. (WO2012117032A1) (The following remarks are made with respect to the English translation, issued herewith), in view of Yokoyama et al. (2010/0170370).
Regarding claim 1, Pape et al. disclose an automated calibration monitoring system (see 4th paragraph of the Description of the Invention, “A system...”) comprising:
a ... storage location (tool container; see last paragraph before brief description of drawings) configured to store inventory items including a calibrated inventory item (calibrated tool; see 4th paragraph of the Description of the Invention, “A system...”);
a database storing information on inventory items, including the calibrated inventory item, associated with the automated calibration monitoring system and configured for storage in the ... storage location of the automated calibration monitoring system (see 4th paragraph of the Description of the Invention, “A system...”), 
wherein the database further stores a calibration parameter value for the calibrated inventory item (see 4th paragraph of the Description of the Invention, “A system...”); and
a processor configured to, upon the calibrated inventory item being issued from or returned to the automated calibration monitoring system:
compare a calibration measurement of the calibrated inventory item with the calibration parameter value for the calibrated inventory item (see the three paragraphs starting with “For calibration...”), and ... .

Pape et al. do not disclose 
a plurality of such storage locations, nor 
generating a report indicative of whether the calibration measurement corresponds to at least one of: passing or failing a calibration test, a work location, or a work order.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Pape et al. to replace the storage location with a plurality of storage locations, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Yokoyama et al. disclose generating a report indicative of whether a calibration measurement corresponds to at least one of: passing or failing a calibration test (see paragraph 28) ... .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Pape et al. to include  generating a report indicative of whether the calibration measurement corresponds to at least one of: passing or failing a calibration test, a work location, or a work order, similar to the invention of Yokoyama et al., so that the user knows whether the tool passed or failed the calibration test, as suggested by Yokoyama et al. (see paragraph 28).

Regarding claim 2, Pape et al. further teach the automated calibration monitoring system of claim 1, wherein the processor selectively authorizes the issue or return of the calibrated inventory item according to a result of the comparison (see the three paragraphs starting with “For calibration...”).
Regarding claim 3, Pape et al. further teach the automated calibration monitoring system of claim 1, further comprising:
a calibration measurement device communicatively connected to the processor and configured to perform a calibration of the calibrated inventory item to obtain the calibration (see the three paragraphs starting with “For calibration...”),
wherein the calibration measurement device communicates the obtained calibration measurement to the processor (supra).
Regarding claim 4, Pape et al. further teach the automated calibration monitoring system of claim 3, wherein the calibrated inventory item is a torque wrench (see the three paragraphs starting with “For calibration...”), and the calibration measurement device is a torque tester (implicitly disclosed; supra).
Regarding claim 5, Pape et al. further teach the automated calibration monitoring system of claim 3, wherein the processor is further configured to:
upon the calibrated inventory item being issued from or returned to the automated calibration monitoring system, transmit a calibration target value for the calibrated inventory item to the calibration measurement device (see the three paragraphs starting with “For calibration...”), and
wherein the processor receives the obtained calibration from the calibration measurement device after the transmission of the calibration target value (supra).
Regarding claim 6, Pape et al. further teach the automated calibration monitoring system of claim 1, wherein the calibration parameter value stored in the database includes an acceptable range of calibration parameter values stored in the database (see the three paragraphs starting with “For calibration...”), and
the processor selectively authorizes the issue or return of the calibrated inventory item when the calibration measurement is within the acceptable range of calibration parameter values (supra).
Regarding claim 7, Pape et al. further teach the automated calibration monitoring system of claim 1, further comprising:
a sensing device (10) configured to sense information used by the processor to determine the presence or absence of inventory items in the plurality of storage locations (see the three paragraphs starting at “For calibration...”),
wherein the processor is configured to determine presence of the calibrated inventory item in a storage location of the plurality of storage locations based on the information sensed by the sensing device (supra).
Regarding claim 9, Pape et al. further teach the automated calibration monitoring system of claim 7, wherein:
each inventory item associated with the automated calibration monitoring system has a tag (“transponder”) uniquely identifying the inventory item (see the three paragraphs starting with “For calibration...”), and
the processor is configured to uniquely identify an inventory item present in a storage location of the plurality of storage locations by recognizing the tag uniquely identifying the inventory item in the information sensed by the sensing device (supra).
Regarding claim 10, Pape et al. further teach the automated calibration monitoring system of claim 9, wherein:
each inventory item associated with the automated inventory control system has a radio frequency identification (RFID) tag uniquely identifying the inventory item (see paragraph, “The inventive method for...”), and
the automated inventory control system further comprises an RFID sensor configured to read RFID tags of inventory items located within the plurality of storage locations (see the three paragraphs starting with “For calibration...”).

Regarding claim 13, see the foregoing rejection of claims 1 and 9 for all limitations.
Regarding claims 14-18, see the foregoing rejections of claims 2-5 and 9, respectively.
Regarding claim 20, see the foregoing rejection of claim 10.



Claims 8, 11-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pape et al. (WO2012117032A1) (The following remarks are made with respect to the English translation, issued herewith), in view of Yokoyama et al. (2010/0170370), further in view of Phillips et al. (2013/0328661).
See the foregoing rejections of claims 1, 7, 13, and 18, for limitations recited therein. 
Regarding claim 8, Pape et al. do not teach the automated calibration monitoring system of claim 7, wherein:
the sensing device includes an image sensor configured to capture images of the plurality of storage locations of the automated calibration monitoring system, and
the processor is configured to determine presence of the calibrated inventory item by determining whether the calibrated inventory item is present in an image captured by the image sensor.

Phillips et al. disclose an image sensor configured to capture images of storage locations for tools, and a processor configured to determine presence of a tool by determining whether it is present in an image captured by the image sensor (see paragraph 39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Pape et al. such that the sensing device includes an image sensor configured to capture images of the plurality of storage locations of the automated calibration monitoring system, and the processor is configured to determine presence of the calibrated inventory item by determining whether the calibrated inventory item is present in an image captured by the image sensor, similarly to the invention of Phillips et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 11, Pape et al. do not teach the automated calibration monitoring system of claim 1, wherein the database stores records of work orders associated with previous issuances of the calibrated inventory item, and the database stores records of previous calibration measurements of the calibrated inventory item.
Phillips et al. disclose a database that stores records of work orders associated with previous issuances of a tool, and the database stores records of previous calibration measurements of the tool (see paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Pape et al. such that the database stores records of work orders associated with previous issuances of the calibrated inventory item, and the database stores records of previous calibration measurements of the calibrated inventory item, similarly to the invention of Phillips et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 12, the combination of references in the rejection of claim 11 further teaches the automated calibration monitoring system of claim 11, wherein the processor is configured to:
upon determining that the compared calibration measurement of the calibrated inventory item is inconsistent with the calibration parameter value for the calibrated inventory item (see the three paragraphs starting with “For calibration...”), 
retrieve from the database all records of work orders associated with the calibrated inventory item and corresponding to issuances of the calibrated inventory item following the last stored record of a previous calibration measurement of the calibrated inventory item (see paragraph 40 of Phillips et al.).

Regarding claim 19, the combination of references relied upon in the foregoing rejection of claim 8 further teaches the method of claim 18, wherein:
...
the automated inventory control system identifies the calibrated inventory item ... in an image captured by an image sensing device of the automated inventory control system (see the foregoing rejection of claim 8).

This combination of references does not teach the method of claim 18, wherein each inventory item associated with the automated inventory control system has a visible tag uniquely identifying the inventory item, and
the automated inventory control system identifies the calibrated inventory item by identifying the visible tag of the calibrated inventory item in an image captured by an image sensing device of the automated inventory control system.

Examiner takes official notice that it is well-known and common knowledge to use visible tags to track items for an inventory.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that each inventory item associated with the automated inventory control system has a visible tag uniquely identifying the inventory item, and the automated inventory control system identifies the calibrated inventory item by identifying the visible tag of the calibrated inventory item in an image captured by an image sensing device of the automated inventory control system, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852  

/ROY Y YI/Primary Examiner, Art Unit 2852